Application for a stay denied. The appeal is permitted to be heard on the original record, without printing the same, but upon printed appellants’ and respondents’ points; the original record and appellants’ and respondents’ (other than the Attorney-General of the State of New York) points to be filed on or before 2:00 p.m., March 27, 1962, with notice of argument for March 30, 1962 at 10:00 a.m., said appeal to be argued or submitted when reached. The printed respondents’ points of the Attorney-General of the State of New York are to be served and filed on or before 10:00 A.M., March 28, 1962. The respective parties are permitted to dispense with the printing of their reply points on *908condition that six typewritten copies of said reply points are filed with this court on or before 2:00 p.m., March 29, 1962. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.